Exhibit 10.3

 

Execution Copy

 

JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated June 28, 2013 (this “Joinder Agreement”) is
delivered by 2012-B PROPERTY HOLDINGS LLC (“2012-B Property Holdings”), Desert
Chill LLC (“Desert Chill”), Polar Cactus LLC (“Polar Cactus”), Polar Cactus II
LLC (“Polar Cactus II”), Polar Cactus III LLC (“Polar Cactus III”), Resi II LLC
(“Resi II”) and Arctic Citrus LLC (“Arctic Citrus” and together with 2012-B
Property Holdings, Desert Chill, Polar Cactus, Polar Cactus II, Polar Cactus III
and Resi II, the “New Borrowers”) to Bank of America, National Association, as
agent for each Lender (the “Agent”), pursuant to that certain Revolving Credit
Agreement, dated as of May 10, 2013 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Silver Bay Operating Partnership L.P., as the Master Property Manager, SB
Financing Trust Owner LLC, as representative for all of the Borrowers (in such
capacity, the “Borrower Representative”), the borrowers party thereto from time
to time (the “Borrowers”), U.S. Bank National Association, as Calculation Agent
and as Paying Agent, Bank of America, National Association as Joint Lead
Arranger, as a Lender and as agent for each Lender, JPMorgan Chase Bank,
National Association, as Joint Lead Arranger and a Lender and each Lender party
thereto from time to time (the “Lender”); the terms defined therein and not
otherwise defined herein being used herein as defined in the Credit Agreement).

 

Section 1.                                          Pursuant to
Section 2.2(f) of the Credit Agreement, the New Borrowers hereby:

 

(1)                                 agree that this Joinder Agreement may be
attached to the Credit Agreement and that by the execution and delivery hereof,
the New Borrowers hereby each accept the duties and responsibilities of a
Borrower under the Credit Agreement and the other Loan Documents, and agree to
assume the duties and be bound by each of the obligations of a Borrower and are
each hereby made a party to, and a Borrower under, the Credit Agreement and the
other Loan Documents.

 

(2)                                 make each of the representations and
warranties made by the Borrowers under the Credit Agreement and each other Loan
Document, as if each such representation or warranty was set forth herein,
mutatis mutandis.

 

(3)                                 make each of the covenants and agreements
made by the Borrowers under the Credit Agreement and each other Loan Document,
as if each such covenant was set forth herein, mutatis mutandis.

 

(4)                                 certify that no event has occurred or is
continuing as of the date hereof, or will result from the transactions
contemplated hereby, that would constitute an Event of Default or a Default;

 

(5)                                 (a) agree that each of the undersigned will
comply with all the terms and conditions of the Credit Agreement as they were
each an original signatory thereto and (b) agree to provide to each Lender such
all such documents, instruments, agreements, and certificates required by such
Lender in connection with each New Borrower’s execution of this Joinder
Agreement.

 

--------------------------------------------------------------------------------


 

Section 2.                                          Effective as of the date
hereof, the Agent, on behalf of each Lender, hereby consents to this Joinder
Agreement and the New Borrowers each becoming a “Borrower” under the Loan
Documents.

 

Section 3.                                          This Joinder Agreement shall
become effective on the first date on which the New Borrowers shall have
delivered to the Agent the following documents and instruments, all of which
shall be in form and substance acceptable to the Agent:

 

(a)                                 This Joinder Agreement, duly executed by an
authorized officer of each New Borrower and each of the Guarantors.

 

(b)                                 An amendment to the Account Control
Agreement, duly executed by an authorized officer of each New Borrower and each
of the other parties thereto, pursuant to which each New Borrower becomes a
party thereto.

 

(c)                                  An amendment to the Deposit Account Control
Agreement relating to the Loan Account, duly executed by an authorized officer
of each New Borrower and each of the other parties thereto, pursuant to which
each New Borrower becomes a party thereto.

 

(d)                                 Original executed copies of the favorable
written opinions of Orrick, Herrington & Sutcliffe LLP and/or Richards, Layton &
Finger, P.A., counsel for the New Borrowers, as to such matters as the Agent may
reasonably request, dated as of the date hereof and otherwise in form and
substance reasonably satisfactory to the Agent (and the New Borrowers hereby
instruct such counsel to deliver such opinions to the Agent).

 

(e)                                  A certificate of the secretary, assistant
secretary or senior officer of each New Borrower certifying as to the incumbency
and genuineness of the signature of each officer of such New Borrower executing
this Joinder Agreement and certifying that attached thereto is a true, correct
and complete copy of (A) the certificate of formation or comparable Governing
Documents, if any, of such New Borrower and all amendments thereto, certified as
of a recent date by the appropriate Governmental Authority in such New
Borrower’s jurisdiction of organization, (B) the Governing Documents of such New
Borrower as in effect on the date of such certifications, (C) resolutions duly
adopted by the board of directors or comparable governing body the Borrower
Representative authorizing, as applicable, the transactions contemplated
hereunder and the execution, delivery and performance of this Joinder Agreement,
the Credit Agreement and the other Loan Documents, and (D) certificates as of a
recent date of the good standing or active status, as applicable, of such New
Borrower under the laws of its jurisdiction of organization and short-form
certificates as of a recent date of the good standing of such New Borrower under
the laws of each other jurisdiction where such New Borrower is qualified to do
business and where a failure to be so qualified could reasonably be expected to
have a Material Adverse Effect.

 

(f)                                   Each New Borrower shall be a limited
liability company and shall have provided to the Agent the executed and
delivered Governing Document of such New Borrower, in form and substance
satisfactory to the Agent, which shall provide that such New Borrower is subject
to the SPE Requirements.

 

--------------------------------------------------------------------------------


 

(g)                                  Any documents (including, without
limitation, financing statements) required to be filed, registered or recorded
in order to create, in favor of the Agent, for the benefit of the Secured
Parties, a perfected, first-priority security interest in the Collateral related
to each New Borrower, subject to no Liens other than those created hereunder,
shall have been properly prepared and executed for filing (including the
applicable county(ies) if the Agent determines such filings are necessary in its
sole discretion), registration or recording in each office in each jurisdiction
in which such filings, registrations and recordations are required to perfect
such first-priority security interest.

 

(h)                                 The Pledged Security related to each New
Borrower and such instruments of assignment acceptable to the Agent duly
executed in blank by the Trust Guarantor as are required to effect the transfer
each Pledged Security.

 

(i)                                     Evidence in form and substance
satisfactory to Agent that it has a first priority perfected security interest
in the Pledged Security related to each New Borrower in accordance with the
terms of the Loan Documents subject to no other Liens.

 

(j)                                    All other documents, certificates,
resolutions, instruments and agreements as the Agent deems reasonably necessary
in connection with this Joinder Agreement and by the other Loan Documents,
including without limitation, each of the documents, certificates and opinions
described in Article 3 of the Credit Agreement, in each case to the extent not
previously executed and/or delivered by the New Borrowers.

 

Section 4.                                          Each of the undersigned
agrees from time to time, upon request of the Agent, to take such additional
actions and to execute and deliver such additional documents and instruments as
the Agent may reasonably request to effect the transactions contemplated by, and
to carry out the intent of, this Joinder Agreement.  Neither this Joinder
Agreement nor any term hereof may be changed, waived, discharged or terminated,
except by an instrument in writing signed by the Agent.  Any notice or other
communication herein required or permitted to be given shall be given in
pursuant to Section 13.5 of the Credit Agreement, and all for purposes thereof,
the notice address of the undersigned shall be the address as set forth on the
signature page hereof.  In case any provision in or obligation under this
Joinder Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 5.                                          THIS JOINDER AGREEMENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) THEREOF.

 

[remainder of page intentionally blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

 

 

2012-B PROPERTY HOLDINGS LLC,

 

POLAR CACTUS LLC,

 

POLAR CACTUS II LLC,

 

POLAR CACTUS III LLC,

 

ARCTIC CITRUS LLC,

 

DESERT CHILL LLC, and

 

RESI II LLC,

 

each a Delaware limited liability company

 

 

 

By: SB FINANCING TRUST OWNER LLC, a

 

Delaware limited liability company,

 

Manager

 

 

 

By:

/s/ Christine Battist

 

 

Name: Christine Battist

 

 

Title: Chief Financial Officer

 

 

 

Address for Notices:

 

 

 

 

c/o SB Financing Trust Owner LLC

 

 

601 Carlson Parkway, Suite 250, Room C-1

 

 

Minnetonka, MN 55305

 

 

Attention: Legal Department

 

 

legal@silverbaymgmt.com

 

 

ACKNOWLEDGED AND ACCEPTED,

 

as of the date above first written:

 

 

 

BANK OF AMERICA, NATIONAL ASSOCIATION,

 

as the Agent

 

 

 

By:

/s/ J. Craig Weakley

 

Name:

J. Craig Weakley

 

Title:

Managing Director

 

 

[Signatures continue]

 

[Signature Page to Joinder]

 

--------------------------------------------------------------------------------


 

SB FINANCING TRUST OWNER LLC,

 

a Delaware limited liability company,

 

as Guarantor

 

 

 

By:

/s/ Christine Battist

 

 

Christine Battist,

 

 

Chief Financial Officer

 

 

 

SB FINANCING TRUST,

 

a Delaware Statutory Trust,

 

as Guarantor

 

 

 

By:

SB Financing Trust Owner LLC,

 

 

a Delaware limited liability company,

 

 

its Administrator

 

 

 

 

By:

/s/ Christine Battist

 

 

Christine Battist,

 

 

Chief Financial Officer

 

 

 

SILVER BAY OPERATING PARTNERSHIP L.P.,

 

a Delaware limited partnership,

 

as Guarantor

 

 

 

By:

Silver Bay Management LLC,

 

 

a Delaware limited liability company,

 

 

its general partner

 

 

 

 

By:

Silver Bay Realty Trust Corp.,

 

 

a Maryland corporation

 

 

its sole member

 

 

 

 

By:

/s/ Christine Battist

 

 

Christine Battist,

 

 

Chief Financial Officer

 

 

 

SILVER BAY REALTY TRUST CORP.,

 

a Maryland corporation,

 

as Guarantor

 

 

 

By:

/s/ Christine Battist

 

 

Christine Battist,

 

 

Chief Financial Officer

 

 

[End of Signatures]

 

[Signature Page to Joinder]

 

--------------------------------------------------------------------------------